Title: From Thomas Jefferson to Benjamin Hawkins, 4 August 1787
From: Jefferson, Thomas
To: Hawkins, Benjamin



Dear Sir
Paris Aug. 4. 1787.

I have to acknowlege the receipt of your favors of Mar. 8. and June 9. and to give you many thanks for the trouble you have taken with the Dionaea muscipula. I have not yet heard any thing of them, which makes me fear they have perished by the way. I beleive the most effectual means of conveying them hither will be by the seed. I must add my thanks too for the vocabularies. This is an object I mean to pursue, as I am persuaded that the only method of investigating the filiation of the Indian nations is by that of their languages.

I look up with you to the Federal convention for an amendment of our federal affairs. Yet I do not view them in so disadvantageous a light at present as some do. And above all things I am astonished at some people’s considering a kingly government as a refuge. Advise such to read the fable of the frogs who sollicited Jupiter for a king. If that does not put them to rights, send them to Europe to see something of the trappings of monarchy, and I will undertake that every man shall go back thoroughly cured. If all the evils which can arise among us from the republican form of our government from this day to the day of judgment could be put into a scale against what this country suffers from it’s monarchical form in a week, or England in a month, the latter would preponderate. Consider the contents of the red book in England, or the Almanac royale of France, and say what a people gain by monarchy. No race of kings has ever presented above one man of common sense in twenty generations. The best they can do is to leave things to their ministers, and what are their ministers but a Committee, badly chosen? If the king ever meddles it is to do harm.—It is still undecided whether we shall have war or not. If war, I fear it will not be a succesful one for our friends. England and Prussia, such a war by sea, and such a one by land, are too much for this country at this time. Add to this that the condition of her finances threatens bankruptcy, and that the hope of mending them lessens daily. Good will result from other late operations of the government, but as to money matters they have lost more confidence than they have gained. Were it possible for us to borrow money in Holland to pay them the principal of our debt at this time, it would be felt by them with gratitude as if we had given them so much. I think it probable they would do something clever for us in our commerce; and would be very sure to help us again whenever our affairs would require it. Mr. Adams thinks the money could be borrowed in Holland if there was a tax laid to pay the interest. But I think it possible that the present storm in Holland may make the monied men wish to transfer their money any where else. I wish Mr. Adams put on this business before he leaves Europe. Adieu, my dear Sir, & be assured of the esteem of your friend & servt.,

Th: Jefferson

